DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 7/6/2022 has been entered. Amended Claims 1, 3 and 4 have been noted in addition to canceled Claims 2 and 7. Claims 1, 3-6 and 8-11 are currently pending. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoo et al. (US 2019/0128611 A1) (hereinafter “Abdoo”) in view of Lee (US 2016/0178216 A1) and Jang et al. (US 2018/0058702 A1) (hereinafter “Jang”). 
	Regarding Claim 1, Abdoo teaches a heating cooking device (10) (see Fig. 1) comprising: 
	a heating chamber (32) having a front face opening (as is shown in Fig. 3) (see Figs. 1 and 3), a rear side wall, an upper wall, a right side wall, a left side wall and a bottom (as shown in Fig. 1), wherein the upper wall and the bottom are parallel to a first plane defined by a first direction that is a left-to-right direction and a second direction that is a front-to-rear direction (as shown in Figs. 1 and 3), and the right side wall and the left side wall are parallel to a second plane defined by the second direction and a third direction that is a vertical direction (as shown in Figs. 1 and 3);
	a heater (64) to heat an object to be heated stored in the heating chamber (see at least [0012] and Figs. 2, 4);  
	a camera (40) that is provided on an upper wall (18) of the heating chamber (see at least [0011] and Figs. 3, 4) and is disposed closer to a front of the heating chamber (“front corner 25”) than the center of the heating chamber when seen from above (the “front corner” is closer to a front of the heating chamber than a center of it - see at least [0018] and Fig. 3), with the camera having an imaging direction (42) inclined toward a rear side of the heating chamber with respect to the third vertical direction (as is shown in Fig. 3) (see at least [0001], [0018] and Fig. 3 and note that for the camera to view the “top” of the contents to be cooked from “front corner 25” it would necessarily have to be inclined back away from the front corner towards a rear side of the heating chamber with respect to the third vertical direction as claimed to achieve that view); and	
	a blower fan (126) that is provided on the upper wall (18) of the heating chamber that blows air toward the camera (see at least [0023] and Fig. 4). 
	Abdoo fails to explicitly teach that the blower fan is provided closer to a front of the heating chamber than the center of the heating chamber when seen from above, wherein at least a part of the blower fan is disposed adjacent to the camera at a position on one of a right side or a left side along the first direction with respect to the camera when seen from above such that the blower fan blows air toward the camera from the position on the one of the right side and the left side. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have repositioned the fan within the channel to a position that is closer to a front of the heating chamber than the center of the heating chamber when seen from above and that is disposed adjacent to the camera from the position on a left or right side of the camera as claimed, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
In the instant case, Abdoo discloses that the camera can be disposed in “front corner 25” (see at least [0018] and Fig. 3) and teaches that “An auxiliary fan 126 can be coupled with the oven body 112 and included within the channel 122 in order to direct airflow towards the camera 140 and provide a cooling effect on the camera 140” (see [0023]). Thus, it is clear that the purpose of the fan is to provide cooling to the camera within the channel. Simply positioning the fan towards the front of the heating chamber adjacent to, and on the right side or the left side of, the camera that is already disposed within the front corner of the heating chamber would have enabled the fan to blow air directly over the camera to thereby facilitate cooling. Thus, such a modification would not have modified operation of the device and would still have enabled it to function as intended since the fan would have been able to facilitate cooling of the camera in either location. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the existing fan within the existing channel of Abdoo to a position that is closer to a front of the heating chamber than the center of the heating chamber when seen from above and that is disposed adjacent to the camera from the position on a left or right side of the camera as claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. 
	Furthermore, Abdoo fails to explicitly teach that the heater is provided on an upper wall of the heating chamber and that at least part of the heater is at a center of the heating chamber when seen from above. However, such configuration is known in the art. 
	Lee discloses a relatable oven (1) (see Fig. 1) that comprises a heating chamber in which racks (32) for food to be cooked are disposed (see at least [0058] and Fig. 1). Lee teaches of providing a heater (33) on an upper wall of the heating chamber that is disposed such that at least part of the heater is at a center of the heating chamber when seen from above (as is evident from at least Figs. 1 and 2). Lee teaches that such an arrangement is advantageous because it provides means for heating food that is disposed directly underneath the heater on the racks (32) (see at least [0058], [0059] and [00141]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Abdoo by configuring the heater to be disposed on an upper wall of the heating chamber such that at least part of the heater is at a center of the heating chamber when seen from above as taught by Lee. Doing so would have provided means for heating food directly beneath the heater within the cooking cavity. 
Furthermore, Abdoo fails to explicitly teach of a support frame attached to the upper wall that includes its own upper wall which has a lower face and an upper face to which the camera is attached, wherein the support frame has an imaging opening through which the camera captures an image and a side wall protruding from the lower face of the upper wall that has an inlet port to take in the air blown from the blower fan, and wherein the camera is attached to the support frame such that an imaging surface of the camera is exposed inside the support frame. However, such configuration is known in the art. 
Jang discloses a relatable oven device (Fig. 1) that comprises a heating chamber (20), a camera (140) and a blower fan (120) provided on the upper wall of the heating chamber (as is shown in Figs. 2 and 10) (see at least [0081] and Figs. 2 and 10). Jang also teaches of a support frame (100) attached to the upper wall that includes its own upper wall (130) (see at least Figs. 4 and 10) which has a lower face (A) and an upper face (B) to which the camera is attached (see Examiner Annotated Fig. 10 below), wherein the support frame has an imaging opening (the opening disposed in the lower portion of element (130) that camera (140) is protruding through as is shown in Fig. 10) through which the camera captures an image (see at least [0107] and Fig. 10) and a side wall (110) protruding from the lower face of the upper wall (side wall (110) is disposed on top of and extends away from lower face (A) as is shown in Examiner Annotated Fig. 10 - side wall (110) accordingly protrudes from the lower face of the upper wall as claimed) that has an inlet port (15) to take in the air blown from the blower fan (see at least [0107]-[0108] and Examiner Annotated Fig. 10), and wherein the camera is attached to the support frame (100) such that an imaging surface of the camera is exposed inside the support frame (100) (as is shown in Figs. 4 and 10 - see at least [0107]-[0108] and Figs. 4, 10). Jang teaches that it is advantageous to arrange a support frame within the device in this fashion is because, inter alia, it prevents “transfer of the water to the camera 140 through the suction flow path” (see at least [0108] and Figs. 2, 10). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the device taught by Abdoo by implementing a support frame into the device that is attached to the upper wall and includes its own upper wall which has a lower face and an upper face to which the camera is attached, wherein the support frame has an imaging opening through which the camera captures an image and a side wall protruding from the lower face of the upper wall that has an inlet port to take in the air blown from the blower fan, and wherein the camera is attached to the support frame such that an imaging surface of the camera is exposed inside the support frame as taught by Jang. Doing so would have, inter alia, prevented transfer of water to the camera from the suction flow path. Note that such modification would have necessarily resulted in the invention as claimed. 

    PNG
    media_image1.png
    643
    603
    media_image1.png
    Greyscale


	Regarding Claim 3, Abdoo also teaches that the blower fan has, on the second plane, an exhaust port to blow air (the outlet of fan (126) as shown in Fig. 4 that is directed towards the camera) (see at least [0023] and Figs. 3, 4) wherein the exhaust port would face the inlet port of the support frame (as is shown in at least Fig. 4 and as is evident from the fan directing “airflow towards the camera”) (see at least [0023], Figs. 3, 4 and the rejection for Claim 1 above). 

	Regarding Claim 4, Abdoo also teaches that the blower fan has, on the second plane, an exhaust port to blow air (the outlet of fan (126) as shown in Fig. 4 that is directed towards the camera) (see at least [0023] and Figs. 3, 4).

	Regarding Claim 5, Abdoo also teaches that the inlet port of the support frame and the exhaust port of the blower fan are disposed to face each other in the first direction (since the fan directs “airflow towards the camera” and the fan would face the camera in the first direction via the obvious relocation of the fan as presented above in the rejection for Claim 1) (see at least [0023], Figs. 3, 4 and the rejection for Claim 1).

	Regarding Claim 6, Abdoo, Lee and Jang teach the heating cooking device according to Claim 1 (see the rejection for Claim 1) but Abdoo fails to explicitly teach that the blower fan has a fan with a rotation axis in the third, vertical direction. However, Jang additionally teaches that the blower fan (120) has a rotation axis in a vertical direction (as is shown in Fig. 10) and teaches that this type of fan is advantageous because it can function within the existing support frame and because it is positioned to easily suck in cool “external air” that can then be blown directly over the camera for cooling (see at least [0108], [0112] and Fig. 10).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the device taught by Abdoo by configuring the blower fan to have a rotation axis in a vertical direction (which would be the “third direction”) as is also taught by Jang. Doing so would have enabled the fan to easily suck in cool “external air” that could then be blown directly over the camera for cooling. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claims 8-10: Claims 8-10 each claim the same limitation as Claim 6 (“wherein the blower fan has a fan having a rotation axis in the third direction”). As is presented above in the rejection for Claim 6, Claim 6 would have been obvious over the combination of Abdoo, Lee and Jang and Claim 6 is consequently rejected under 35 U.S.C. 103 over Abdoo in view of Lee and Jang (as is presented above in this Office Action). Since Claims 8-10 each comprise the same limitation as Claim 6, Claims 8-10 are also rejected under 35 U.S.C. 103 as being unpatentable over Abdoo in view of Lee and Jang (see the rejection for Claim 6 above). 

	Regarding Claim 11, Abdoo also teaches of a chassis (outer chassis comprising outer elements 14, 15 and 16 as shown in Fig. 3) in which the heating chamber is disposed (as is shown in Fig. 3), wherein the camera and the blower fan are disposed in a space (22) between the heating chamber and the chassis (see at least [0016], [0018]-[0019] and Figs. 1, 3 and 4).  

Response to Arguments
The arguments filed 7/6/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
It is recommended that Applicant further amend the claims to incorporate additional structural limitations and/or features (such as those shown in Figs. 18 and 19) to endeavor to overcome the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2018/0202665 A1) and Cheng et al. (US 2017/0223774 A1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/15/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762